F I L E D
                                                     United States Court of Appeals
                                                             Tenth Circuit
                 UNITED STATES COURT OF APPEALS
                                                            MAR 5 2003
                        FOR THE TENTH CIRCUIT
                                                       PATRICK FISHER
                                                                  Clerk


UNITED STATES OF AMERICA,

           Plaintiff - Appellee,

v.                                             No. 02-2066
                                        (D.C. Nos. CR-01-415-LH
FERNANDO OLVERA-GARCIA,                  & CIV-02-130-LH/DJS)
also known as Alberto Gonzalez,             (D. New Mexico)

           Defendant - Appellant.


UNITED STATES OF AMERICA,

           Plaintiff - Appellee,
                                              No. 02-2079
v.                                      (D.C. Nos. CR-01-665-JC
                                         & CIV-02-165-JC/LFG)
FERNANDO TORRES-MARQUEZ,                    (D. New Mexico)

           Defendant - Appellant.



UNITED STATES OF AMERICA,

           Plaintiff - Appellee,               No. 02-2114
                                        (D.C. Nos. CR-01-421-LH
v.                                      & CIV-02-256-LH/KBM)
                                            (D. New Mexico)
HUMBERTO URIBE-RAMIREZ,

           Defendant - Appellant.
                           ORDER AND JUDGMENT            *




Before SEYMOUR , EBEL , and O’BRIEN , Circuit Judges.



       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

these appeals.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). These cases

are therefore ordered submitted without oral argument.

       In these three cases, defendants appeal from the denial of their motions to

modify their criminal sentences under 18 U.S.C. § 3582(c)(2) based on a

subsequent change in the sentencing guidelines. The district court denied the

motions on the merits. Because each appellant was sentenced in accordance with

a plea agreement specifying an offense level, the district court should have

dismissed without reaching the merits.

       Each of these defendants pleaded guilty to reentering the United States

illegally as a deported alien previously convicted of an aggravated felony, in

violation of 8 U.S.C. § 1326(a)(1), (2), and (b)(2). At the time they were

sentenced, USSG § 2L1.2(b)(1)(A) called for a sixteen-level increase for a


*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.

                                         -2-
defendant previously convicted of an aggravated felony. Effective November 1,

2001, however, the Sentencing Commission promulgated Guidelines

Amendment 632, which amended § 2L1.2(b)’s aggravated-felony enhancement to

provide for an increase of eight to sixteen levels according to the seriousness of

the earlier aggravated felony.   See USSG Supp. to App. C at 224-25 (Nov. 1,

2001); USSG § 2L1.2(b) (Nov. 1, 2001). In response, each of these defendants

filed a pro se motion to modify his sentence under 18 U.S.C. § 3582(c)(2),

arguing that Amendment 632 had lowered the authorized term of imprisonment.

The district court denied each motion on the merits, and each defendant appealed.

We review the district court’s determinations de novo.   See United States v.

Smartt , 129 F.3d 539, 540 (10th Cir. 1997).


                No. 02-2066, United States v. Fernando Olvera-Garcia

       The presentence report calculated defendant’s criminal history category at

IV and his offense level at twenty-one, which included the sixteen-level increase

under § 2L1.2(b). Defendant entered into a plea agreement pursuant to

Fed. R. Crim. P. 11(e)(1)(C), however, under which he agreed to be sentenced at

an offense level of seventeen. The sentencing court accepted the plea agreement

and sentenced defendant within the stipulated range.

       When a defendant enters into a valid plea agreement pursuant to

Fed. R. Crim. P. 11(e)(1)(C), “he may not seek a reduction in his sentence via

                                           -3-
18 U.S.C. § 3582(c)(2).   United States v. Trujeque , 100 F.3d 869, 869 (10th Cir.

1996). Defendant has neither argued nor demonstrated that his Rule 11(e)(1)(C)

plea agreement is invalid. As a result, the district court should have dismissed

defendant’s § 3582(c)(2) motion without addressing the merits of his argument

regarding Amendment 632.


              No. 02-2079, United States v. Fernando Torres-Marquez

      The presentence report calculated defendant’s criminal history category at

III and his offense level at twenty-one, which included the sixteen-level increase

under § 2L1.2(b). Defendant entered into a Rule 11(e)(1)(C) plea agreement,

however, under which he agreed to be sentenced at an offense level of seventeen.

The sentencing court accepted the plea agreement and sentenced defendant within

the stipulated range.

      As in No. 02-2066, this defendant has neither argued nor demonstrated that

his Rule 11(e)(1)(C) plea agreement is invalid. Therefore, the district court

should have dismissed defendant’s § 3582(c)(2) motion without addressing its

merits. See Trujeque , 100 F.3d at 869.


              No. 02-2114, United States v. Humberto Uribe-Ramirez

      The presentence report calculated defendant’s criminal history category at

IV and his offense level at twenty-one, which included the sixteen-level increase


                                          -4-
under § 2L1.2(b). Defendant entered into a Rule 11(e)(1)(C) plea agreement,

however, under which he agreed to be sentenced at an offense level of seventeen.

The sentencing court accepted the plea agreement and sentenced defendant within

the stipulated range.

       As in Nos. 02-2066 and 02-2079, this defendant has neither argued nor

demonstrated that his Rule 11(e)(1)(C) plea agreement is invalid. As a result, the

district court should have dismissed defendant’s § 3582(c)(2) motion without

addressing its merits.   See Trujeque , 100 F.3d at 869.


                                      Conclusion

       In each of these cases, we VACATE the district court’s merits decision and

REMAND with instructions to dismiss defendant’s motion. The mandate shall

issue forthwith.



                                                      Entered for the Court



                                                      Terrence L. O’Brien
                                                      Circuit Judge




                                           -5-